  Case 1:20-cv-00654-PLM-PJG ECF No. 1 filed 07/17/20 PageID.1 Page 1 of 20



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN

 BAKER EVENTS, LLC; JAY CARLL; DAVID
 VANSOLKEMA; and KILEY STULLER,

                Plaintiffs,

        v.                                                  COMPLAINT

 GRETCHEN WHITMER, in her official capacity
 as Governor for the State of Michigan; DANA
 NESSEL, in her official capacity as Attorney
 General of the State of Michigan; and LISA
 STEFANOVSKY, in her official capacity as
 Health Officer, Ottawa County Department of
 Public Health,

                Defendants.


       Plaintiffs Baker Events, LLC, Jay Carll, David Vansolkema, and Kiley Stuller

(collectively referred to as “Plaintiffs”), by and through undersigned counsel, bring this

Complaint against the above-named Defendants, their employees, agents, and successors in

office, and in support thereof allege the following upon information and belief:

                                        INTRODUCTION

       1.      The “exercise of religion” embraces two concepts: the freedom to believe and the

freedom to act. Cantwell v. Conn., 310 U.S. 296, 303 (1940). Accordingly, “[t]he Free Exercise

Clause categorically prohibits government from regulating, prohibiting, or rewarding religious

beliefs as such.” McDaniel v. Paty, 435 U.S. 618, 626 (1978)). “The principle that government

may not enact laws that suppress religious belief or practice is . . . well understood.” Church of

the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 523 (1993).

       2.      As confirmed by the U.S. Supreme Court, “Business practices that are compelled

or limited by the tenets of a religious doctrine fall comfortably within [the definition of ‘exercise



                                                -1-
  Case 1:20-cv-00654-PLM-PJG ECF No. 1 filed 07/17/20 PageID.2 Page 2 of 20



of religion’]. Thus, a law that ‘operates so as to make the practice of . . . religious beliefs more

expensive’ in the context of business activities imposes a burden on the exercise of religion.”

Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682, 710 (2014).

        3.      This civil rights action is brought under the First and Fourteenth Amendments to

the United States Constitution, and 42 U.S.C. § 1983, challenging Defendant Whitmer’s

executive orders as applied to prohibit the use of private property for wedding ceremonies.

        4.      Plaintiffs seek a declaration that the enactment and enforcement of the challenged

restrictions ordered by Defendant Whitmer as set forth in this Complaint violate their

fundamental liberties and rights secured by the United States Constitution and an order enjoining

the same. Plaintiffs also seek an award of attorneys’ fees and costs pursuant to 42 U.S.C. §

1988, and other applicable laws.

                                  JURISDICTION AND VENUE

        5.      This action arises under the Constitution and laws of the United States.

Jurisdiction is conferred on this Court pursuant to 28 U.S.C. §§ 1331 and 1343.

        6.      Plaintiffs’ claims for declaratory and injunctive relief are authorized by 28 U.S.C.

§§ 2201 and 2202, by Rules 57 and 65 of the Federal Rules of Civil Procedure, by Ex parte

Young, 209 U.S. 123 (1908), and by the general legal and equitable powers of this Court.

        7.      Plaintiffs’ claim for an award of their reasonable costs of litigation, including

attorneys’ fees and expenses, is authorized by 42 U.S.C. § 1988 and other applicable law.

        8.      Venue is proper under 28 U.S.C. § 1391(b) because the Office of the Governor of

Michigan, the Office of the Michigan Attorney General, and the Ottawa County Department of

Public Health are located in this judicial district and all Defendants are residents of the State in

which this district is located.




                                                -2-
  Case 1:20-cv-00654-PLM-PJG ECF No. 1 filed 07/17/20 PageID.3 Page 3 of 20



                                             PARTIES

       9.      Plaintiff Baker Events, LLC (“Baker Events”) is a family-operated Michigan

limited liability company with its principal place of business in Ottawa County, Michigan.

Baker Events leases and operates property located in Ottawa County that it uses for wedding

ceremonies, which include wedding receptions (hereinafter referred to as the “wedding

property.”).

       10.     Baker Events is licensed in Michigan to serve food and beverages at its wedding

property.

       11.     Plaintiff Jay Carll is an adult citizen of the United States, a resident of Michigan,

and a Christian. Plaintiff Carll is a Member of Baker Events. The corporation has only two

Members: Plaintiff Jay Carll and Lisa Carll. Plaintiff Jay Carll is responsible for managing the

business operations of Baker Events, including the use of the wedding property, and he has the

authority to act on behalf of the company.

       12.     Baker Events and Plaintiff Carll have dedicated Baker Events’ wedding property

for religious worship because it advances their religious belief and conviction that they should

use all of their gifts, including their business interests, to advance the Kingdom.           Thus,

dedicating the wedding property for religious worship is a form of religious exercise for Baker

Events and Plaintiff Carll.

       13.     Plaintiff David Vansolkema is an adult citizen of the United States, a resident of

Michigan, and a Christian. Plaintiff Vansolkema is scheduled to marry Plaintiff Kiley Stuller on

July 24, 2020, at the Baker Events wedding property.

       14.     Plaintiff Vansolkema entered into a contract with Baker Events on or about May

29, 2019, for the purpose of holding his wedding at the Baker Events wedding property.




                                               -3-
  Case 1:20-cv-00654-PLM-PJG ECF No. 1 filed 07/17/20 PageID.4 Page 4 of 20



        15.     Plaintiff Kiley Stuller is an adult citizen of the United States, a resident of

Michigan, and a Christian.

        16.     As Christians, Plaintiffs Vansolkema and Stuller believe that a wedding is a

sacred event where Christ is present. Plaintiffs Vansolkema and Stuller want to exercise their

rights to religious freedom and expressive association by having their wedding at the Baker

Events’ wedding property. This is their chosen place of religious worship for their wedding.

        17.     Defendant Gretchen Whitmer is the Governor of the State of Michigan.

        18.     Under color of State law, Defendant Whitmer issued various executive orders,

including Executive Order Nos. 2020-110 and 2020-143. Defendant Whitmer will continue to

issue executive orders in light of the current COVID-19 pandemic and the anticipated recurrence

of the spread of this virus.

        19.     Defendant Whitmer is sued in her official capacity only.

        20.     Defendant Dana Nessel is the Attorney General of Michigan. The Attorney

General is the State’s top law enforcement official.

        21.     As the Attorney General, Defendant Nessel has authority to investigate and

enforce violations of Defendant Whitmer’s executive orders.

        22.     As the Attorney General, Defendant Nessel is actively involved with investigating

and enforcing violations of Defendant Whitmer’s executive orders and has issued cease and

desist letters to individuals and businesses that have violated these orders, threatening criminal

sanctions if the individuals or businesses fail to comply.

        23.     Defendant Nessel is sued in her official capacity only.

        24.     Defendant Lisa Stefanovksy is the Health Officer for the Ottawa County

Department of Public Health. As the Health Officer for the County, Defendant Stefanovsky is




                                                -4-
     Case 1:20-cv-00654-PLM-PJG ECF No. 1 filed 07/17/20 PageID.5 Page 5 of 20



responsible for enforcing Defendant Whitmer’s executive orders in Ottawa County.

        25.    Under the supervision of Defendant Stefanovsky, the Ottawa County Department

of Public Health issued a cease and desist letter to Baker Events on or about July 2, 2020, for

allegedly failing to comply with Defendant Whitmer’s executive orders.

        26.    Defendant Stefanovsky is sued in her official capacity only.

                                   STATEMENT OF FACTS

        27.    On June 1, 2020, Defendant Whitmer issued Executive Order 2020-110 (“EO

2020-110”), which was described as imposing a “[t]emporary restrictions on certain events,

gatherings, and businesses.” A true and correct copy of EO 2020-110, which is incorporated

herein by reference, is attached to this Complaint as Exhibit 1.

        28.    On July 1, 2020, Defendant Whitmer issued Executive Order 2020-143 (“EO

2020-143”), which is described as “[c]losing indoor service at bars.” A true and correct copy of

EO 2020-143, which is incorporated herein by reference, is attached to this Complaint as Exhibit

2.

        29.    A willful violation of these executive orders is a misdemeanor. Also, a violation

of these orders could result in civil citations and penalties and the suspension of a violator’s

business licenses.

        30.    Pursuant to EO 2020-110, “Indoor social gatherings and events among persons

not part of a single household are permitted, but may not exceed 10 people.”

        31.    Pursuant to EO 2020-110, “Outdoor social gatherings and events among persons

not part of a single household are permitted, but only to the extent that: (a) The gathering or

event does not exceed 100 people, and (b) People not part of the same household maintain six

feet of distance from one another.”




                                               -5-
  Case 1:20-cv-00654-PLM-PJG ECF No. 1 filed 07/17/20 PageID.6 Page 6 of 20



       32.       Consistent with prior executive orders, EO 2020-110 expressly states that

“nothing in this order shall be taken to abridge protections guaranteed by the state or federal

constitution under these emergency circumstances.”

       33.       Three days after she issued EO 2020-110, Defendant Whitmer promoted and even

participated in an outdoor social gathering that far exceeded 100 persons. When questioned

about her decision to march “shoulder to shoulder” with “hundreds of” protesters—conduct

prohibited under EO 2020-110 even for outdoor gatherings—Defendant Whitmer’s spokesperson

explained that this social gathering did not violate the executive order because “[n]othing in th[e]

order . . . abridge[s] protections guaranteed by the state or federal constitution.”

       34.       Beyond her personal participation in these social gatherings, Defendant Whitmer

allowed protestors to assemble in large groups of well over 100 persons for nearly the entire

month of June.

       35.       Consequently, Defendant Whitmer is willing to allow spontaneous, uncontrolled,

and large social gatherings promoting one type of message, while prohibiting Plaintiffs’

organized weddings, even though the weddings, unlike the permitted protests, would be carried

out with significant health and safety measures.

       36.       Additionally, EO 2020-110 expressly states, “Consistent with prior guidance,

neither a place of religious worship nor its owner is subject to penalty under section 19 of this

order for allowing religious worship at such place. No individual is subject to penalty under

section 19 of this order for engaging in religious worship at a place of religious worship, or for

violating the face covering requirement of section 4(b) of this order.”

       37.       In prior litigation challenging provisions of Defendant Whitmer’s executive

orders, Defendant Whitmer stipulated to a court-signed order providing that the “place of




                                                 -6-
  Case 1:20-cv-00654-PLM-PJG ECF No. 1 filed 07/17/20 PageID.7 Page 7 of 20



religious worship” exception applies to religious gatherings by family members at a private

residence. A true and correct copy of this order (“Stipulated Order Resolving Plaintiffs’ Motion

for Temporary Restraining Order and Preliminary Injunction”), which is incorporated herein by

reference, is attached to this Complaint as Exhibit 3.

          38.   The wedding property leased by Baker Events is principally a venue for holding

weddings. A wedding is a form of religious worship.

          39.   Baker Events has a food service license (license no. SFE4170078192). This

license allows Baker Events to prepare and serve food on-site during the weddings.

          40.   Baker Events subcontracts with Gilmore Collection for food and alcohol services.

When patrons would like to have alcohol at their wedding, they may do so as Gilmore Collection

has the right under its “catering permit,” which is authorized by M.C.L. § 436.1547 of the

Michigan Liquor Control Act, to serve alcohol. Accordingly, Baker Events’ patrons contract

with Gilmore Collection separately regarding the food and beverage. Baker Events requires this

in its contract, as only Gilmore Collection is permitted to serve food and alcohol at Baker

Events—Baker Events provides the space for the wedding.

          41.   Baker Events’ wedding property is located at 217 East 24th Street in Holland,

Michigan, and it consists of two indoor spaces (one on the main level and one on the second

level).

          42.   The space on the main level of the building is 5,800 square feet. There is an

additional 2,000 square feet of kitchen and service area space. The capacity for the main level

space is 380 people. There is also a 1,500 square foot outdoor patio that is connected to the

main level space.

          43.   The second level space is 4,600 square feet and has a capacity of 240 people.



                                                -7-
  Case 1:20-cv-00654-PLM-PJG ECF No. 1 filed 07/17/20 PageID.8 Page 8 of 20



       44.      Baker Events has installed three air purifiers in the main level space and two air

purifiers in the second level space. The air purifiers are the recommended size to purify the air

in the space seven times an hour.

       45.      Baker Events has installed multiple sanitation stations throughout each space. It

has eliminated buffet style dinners, and all of its staff wear gloves and face masks, and they

undergo temperature checks prior to working.

       46.      Baker Events has implemented social distancing and mask-wearing protocols

consistent with the guidance issued by the Centers for Disease Control and Prevention (CDC),

and they communicate these requirements to those who attend the wedding events. The Baker

Events’ staff enforces these requirements at all weddings.

       47.      Prior to having their indoor events shut down by the Ottawa County Department

of Public Health, Baker Events operated at 50% capacity, which is the guideline for “restaurants

. . . and like places” under the operative executive orders. Under these guidelines, Baker Events

could host a wedding with 190 people in the main level space and a wedding of 120 people in

the second level space.

       48.      Additionally, Baker Events has setup a tent outside its building, and Plaintiff Carll

was informed by the Ottawa County Department of Public Health that they can have 100 people

under the tent for weddings, including ceremonies and receptions. The tent is less than ideal

because it greatly limits the number of persons who can attend the wedding, and it does not

protect the wedding guests from adverse weather, including driving rain and hot and cold

temperatures.

       49.      On July 1, 2020, the Ottawa Department of Public Health issued guidance on the

enforcement of Defendant Whitmer’s executive orders titled, “Social Gatherings and Event



                                                -8-
  Case 1:20-cv-00654-PLM-PJG ECF No. 1 filed 07/17/20 PageID.9 Page 9 of 20



Limitations” (“ODPH Guidance”). A true and correct copy of the ODPH Guidance, which is

incorporated herein by reference, is attached to this Complaint as Exhibit 4.

       50.     Pursuant to the ODPH Guidance:

       Social gatherings and organized events include any organized events among
       persons not part of the same household (e.g. weddings, rehearsal dinner, charity
       dinners, dances, etc.). These are organized events traditionally held at banquet
       halls, event spaces, or other locations within the community. They are considered
       social gatherings and are not regular bar and restaurant operations. Holding
       banquets and events does not align with the Phase 4 requirements of small
       gatherings to prevent the spread of COVID-19.

       51.     On or about July 2, 2020, Andrew Priest, Environmental Health Specialist at the

Ottawa Department of Public Health, contacted Baker Events to inform it that no weddings

(ceremonies or receptions) could take place on the wedding property if there were more than 10

people present. At around the same time, Mr. Priest emailed a copy of a Cease and Desist Order

issued by the Ottawa Department of Public Health to Baker Events. A true and correct copy of

the “Cease and Desist Order” (“Order”), which is incorporated herein by reference, is attached to

this Complaint as Exhibit 5.

       52.     The Order states, in part, that “[y]our facility may not operate as a restaurant/bar.

Events indoors that do not meet the Governor’s Executive Orders, such as large indoor weddings

and parties are not permitted at this time. The 50% limit for operations only applies to seating at

restaurants and bars.”

       53.     The Order warns that “[f]ailure to comply will result in civil citations and/or the

suspension of your food service license until you can demonstrate compliance with Executive

Orders.”

       54.     Consequently, restaurants and bars, which are not engaging in religious worship,

are being treated more favorably than Baker Events’ weddings. Indeed, even though places




                                               -9-
 Case 1:20-cv-00654-PLM-PJG ECF No. 1 filed 07/17/20 PageID.10 Page 10 of 20



engaging in religious worship are exempt from the executive orders, Baker Events’ weddings

could nonetheless comply with the requirements for secular “food service establishments” as set

forth in paragraph 2 of EO 2020-143, but the Order prohibits Baker Events’ weddings even if

they complied with these requirements.

       55.    Upon receiving the Order, Baker Events’ General Counsel, Mr. Donald R. Sheff

II, called Ms. Adeline Hambley, Environmental Health Manager at the Ottawa Department of

Public Health, to discuss the Health Department’s interpretation of the executive orders and the

application of these orders to Baker Events’ weddings. Ms. Hambley informed Mr. Sheff that

the Order was issued without review by the County’s Corporation Counsel, and she agreed that

Baker Events could hold its one wedding event scheduled for July 3, 2020, and that the Order

would not apply to this event.     Ms. Hambley said that she would review the issue with

Corporation Counsel and get back with Baker Events the following week.

       56.    On or about July 7, 2020, Mr. Douglas W. Van Essen, Ottawa County

Corporation Counsel, contacted Mr. Sheff via telephone, informing Mr. Sheff that the Ottawa

Department of Public Health was prohibiting Baker Events’ weddings because they were “indoor

social gatherings” under paragraph 5 of EO 2020-110. He said that any of Baker Events’

outdoor activities would be regulated under paragraph 6 of EO 2020-110. Mr. Sheff asked Mr.

Van Essen to square that with paragraph 13 of EO 2020-110 (the regulations for “restaurants . . .

and like places”) and paragraph 2 of EO 2020-143 (the regulations for “food service

establishments”). Mr. Van Essen could not reconcile the apparent contradiction and simply

responded by stating that Baker Events was engaging in “social gatherings.”

       57.    On or about July 8, 2020, Mr. Sheff contacted Mr. Van Essen via telephone,

asking if he could follow up with more detailed questions so that Baker Events could better




                                             - 10 -
 Case 1:20-cv-00654-PLM-PJG ECF No. 1 filed 07/17/20 PageID.11 Page 11 of 20



understand the Ottawa Department of Public Health’s interpretation of the executive orders. Mr.

Van Essen agreed, so Mr. Sheff sent him an email in an effort to seek further clarification.

       58.     Mr. Van Essen responded to Mr. Sheff via email in relevant part as follows:

       2. A wedding reception is NOT a religious worship activity; it is a social
       gathering.
       3. A wedding ceremony—even if a minister is involved, is not a religious worship
       service as those terms are used by the Governor. While Catholic weddings may
       involve a mass, which is a worship service, Catholic weddings must take place in
       a sanctified church and could not be held at Baker Events. [I graduated from ND
       Law School].

       59.     Frustrated by Ottawa County’s demonstrably false view of what constitutes

religious worship, Baker Events and Plaintiff Carll, through Baker Events’ General Counsel,

proposed a resolution (“Freedom of Worship Resolution”) to the Ottawa County Board of

Commissioners in order to protect religious freedom within the County. The resolution was sent

to the Board on or about July 13, 2020, for the Board to consider at its next meeting scheduled

for July 14, 2020. A true and correct copy of the Freedom of Worship Resolution, which is

incorporated herein by reference, is attached to this Complaint as Exhibit 6. The Chairman of

the Board refused to place the proposed resolution on the Board’s agenda.

       60.     Contrary to Ottawa County’s view, weddings are religious worship.               Baker

Events’ wedding property is, properly understood, a place of religious worship, particularly

when it is hosting the celebration of the sacrament of marriage.

       61.     Christians believe that God himself is the author of marriage. The vocation to

marriage is written in the very nature of man and woman as they came from the hand of the

Creator. Marriage is not a purely human institution despite the many variations it may have

undergone through the centuries in different cultures, social structures, and spiritual attitudes.




                                                - 11 -
 Case 1:20-cv-00654-PLM-PJG ECF No. 1 filed 07/17/20 PageID.12 Page 12 of 20



        62.     The sacred and thus religious aspect of a wedding is not limited to just the

exchange of vows between the bride and the groom. While the ceremony itself is obviously the

central focus of a wedding, the wedding banquet is an integral component of this religious event.

Sacred Scripture often uses the image of a wedding banquet to describe the Kingdom of heaven.

Sacred Scripture begins with the creation of man and woman in the image and likeness of God

and concludes with a vision of “the wedding-feast of the Lamb.”

        63.     In Matthew 22:1-14, Jesus compares the Kingdom of heaven to a wedding feast.

        64.     Revelation 19:7-9 refers to the “wedding day of the Lamb,” stating further,

“Blessed are those who have been called to the wedding feast of the Lamb.”

        65.     On the threshold of his public life, Jesus performs his first miracle (turning water

into wine for the guests)—at his mother’s request—during a wedding feast. The Christian

community attaches great importance to Jesus’ presence at the wedding at Cana. Christians see

it as the confirmation of the goodness of marriage and the proclamation that henceforth marriage

will be an efficacious sign of Christ’s presence.

        66.     Since marriage establishes the couple in a public state of life in the Church, it is

fitting that its celebration be public.

        67.     Jesus taught that where two or more gather in His name, He is present. (Matthew

18:20). At a Christian wedding, individuals gather in the name of Christ, thereby blessing the

gathering with His presence.

        68.     Indeed, a wedding is not merely a “social gathering,” such as attending a sporting

event, going to a bar or restaurant with friends, watching a movie at a theater, or engaging in

some other form of entertainment. A wedding is a sacred event that is protected by the First

Amendment. Those who attend a wedding are more than spectators—they are witnesses who




                                               - 12 -
 Case 1:20-cv-00654-PLM-PJG ECF No. 1 filed 07/17/20 PageID.13 Page 13 of 20



solemnize this public event by their presence and are thus expressing their approval of this event

by attending. Consequently, those who are present at a wedding, particularly the bride and

groom, are engaging in a form of expressive association that is grounded in religious belief and

Sacred Scripture.

       69.     Additionally, weddings are different from other public “social gatherings” in that

the majority of the guests are typically family and friends. Consequently, and as just one

example, Plaintiffs Vansolkema and Stuller currently have 170 guests that plan on attending their

wedding at the Baker Events wedding property (which is currently prohibited, whether indoors

or outdoors). These 170 guests, however, consist of only 50 households. Social distancing

requirements apply by household, not simply by individuals. Under the Ottawa Department of

Public Health’s enforcement of the executive orders, 100 unrelated individuals from separate

households are permitted to gather socially outdoors for a secular event, but Plaintiffs

Vansolkema and Stuller are not permitted to have 50 households at their religious event.

       70.     Currently, Baker Events has 134 weddings booked for the remainder of the year.

There have been approximately 24 weddings cancelled and 51 postponed to date. Should

Defendants continue to impose their restrictions and prohibition on the weddings hosted at Baker

Events’ wedding property, the cancellations will increase exponentially, causing serious harm to

Baker Events and Plaintiff Carll.

       71.     Plaintiffs Vansolkema and Stuller want to hold their wedding ceremony and

reception indoors at the wedding property, as was their desire and plan when Plaintiff

Vansolkema entered into the contract with Baker Events in May 2019. Plaintiffs Vansolkema

and Stuller also want to have their 170 guests present as witnesses to this sacred event.

However, as a result of Defendant Whitmer’s executive orders and the application and




                                              - 13 -
 Case 1:20-cv-00654-PLM-PJG ECF No. 1 filed 07/17/20 PageID.14 Page 14 of 20



enforcement of these orders by the Ottawa Department of Public Health, Plaintiffs Vansolkema

and Stuller are unable to do so, causing them irreparable harm.

       72.     Baker Events and Plaintiff Carll want to continue providing their wedding

property as a place of religious worship for those seeking a venue for their weddings. However,

as a result of Defendant Whitmer’s executive orders and the application and enforcement of

these orders by the Ottawa Department of Public Health, Baker Events and Plaintiff Carll are

unable to do so, causing them irreparable harm.

                                 FIRST CLAIM FOR RELIEF

                         (First Amendment—Free Exercise of Religion)

       73.     Plaintiffs hereby incorporate by reference all stated paragraphs.

       74.     By reason of the aforementioned acts, policies, practices, procedures, and/or

customs, created, adopted, and enforced under color of State law, Defendants have deprived

Plaintiffs of their right to the free exercise of religion in violation of the First Amendment as

applied to the states and their political subdivisions under the Fourteenth Amendment to the

United States Constitution and 42 U.S.C. § 1983.

       75.     As set forth in this Complaint, the challenged restrictions on Plaintiffs’ right to

engage in religious worship are not neutral laws of general applicability in that they discriminate

against Plaintiffs’ religious worship.

       76.     As set forth in this Complaint, the challenged restrictions favor secular

establishments, such as restaurants, over Baker Events’ and Plaintiff Carll’s use of their property

for religious worship.




                                              - 14 -
 Case 1:20-cv-00654-PLM-PJG ECF No. 1 filed 07/17/20 PageID.15 Page 15 of 20



       77.     As a direct and proximate result of Defendants’ violation of the First Amendment

as set forth in this Complaint, Plaintiffs have suffered irreparable harm, including the loss of

their fundamental constitutional rights, entitling them to declaratory and injunctive relief.

                                SECOND CLAIM FOR RELIEF

                         (Equal Protection—Fourteenth Amendment)

       78.     Plaintiffs hereby incorporate by reference all stated paragraphs.

       79.     By reason of the aforementioned acts, policies, practices, procedures, and/or

customs, created, adopted, and enforced under color of State law, Defendants have deprived

Plaintiffs of the equal protection of the law guaranteed under the Equal Protection Clause of the

Fourteenth Amendment to the United States Constitution and 42 U.S.C. § 1983.

       80.     As set forth in this Complaint, the challenged restrictions deprive Plaintiffs of

their fundamental rights and freedom, yet the orders provide exceptions for other activity and

conduct that is similar in its impact and effects. The challenged restrictions lack any rational

basis, are arbitrary, capricious, and vague, have no real or substantial relation to the objectives of

the orders, and are a palpable invasion of rights secured by fundamental law in violation of the

Equal Protection Clause.

       81.     When the government treats an individual disparately as compared to similarly

situated persons and that disparate treatment burdens a fundamental right, targets a suspect class,

or has no rational basis, such treatment violates the equal protection guarantee of the Fourteenth

Amendment.      As set forth in this Complaint, the challenged restrictions violate the equal

protection guarantee of the Fourteenth Amendment.




                                                - 15 -
 Case 1:20-cv-00654-PLM-PJG ECF No. 1 filed 07/17/20 PageID.16 Page 16 of 20



       82.     As set forth in this Complaint, the challenged restrictions are being applied

unequally based on the nature of the expressive conduct at issue in violation of the Fourteenth

Amendment.

       83.     As a direct and proximate result of Defendants’ violation of the equal protection

guarantee of the Fourteenth Amendment as set forth in this Complaint, Plaintiffs have suffered

irreparable harm, including the loss of their fundamental constitutional rights, entitling them to

declaratory and injunctive relief.

                                 THIRD CLAIM FOR RELIEF

                            (Due Process—Fourteenth Amendment)

       84.     Plaintiffs hereby incorporate by reference all stated paragraphs.

       85.     By reason of the aforementioned acts, policies, practices, procedures, and/or

customs, created, adopted, and enforced under color of State law, Defendants have deprived

Plaintiffs of their right to due process in violation of the Fourteenth Amendment to the United

States Constitution and 42 U.S.C. § 1983.

       86.     The challenged restrictions, as set forth in this Complaint, lack any rational basis,

are arbitrary, capricious, and vague, have no real or substantial relation to the objectives of the

orders, and are a palpable invasion of rights secured by fundamental law in violation of the Due

Process Clause of the Fourteenth Amendment.

       87.     Defendants’ actions, as set forth in this Complaint, deprived Baker Events and

Plaintiff Carll of the use and enjoyment of their property for religious purposes without due

process in violation of the Fourteenth Amendment.

       88.     The challenged restrictions, as set forth in this Complaint, are unconstitutionally

vague because they fail to provide clear notice as to which gatherings are permissible and which




                                              - 16 -
 Case 1:20-cv-00654-PLM-PJG ECF No. 1 filed 07/17/20 PageID.17 Page 17 of 20



are not. The ambiguity in the restrictions as to what types of First Amendment-protected activity

are allowed have and will continue to have a chilling effect on religious exercise and expressive

association.    The restrictions’ ambiguity also invites discriminatory enforcement against

disfavored individuals and groups.

          89.   Accordingly, the challenged restrictions violate the Due Process Clause of the

Fourteenth Amendment because they are impermissibly vague, fail to give fair notice of the

conduct that is required or prescribed, fail to provide minimal guidelines to govern law

enforcement, and encourage arbitrary enforcement.

          90.   As a direct and proximate result of Defendants’ violation of the Fourteenth

Amendment as set forth in this Complaint, Plaintiffs have suffered irreparable harm, including

the loss of their fundamental constitutional rights, entitling them to declaratory and injunctive

relief.

                                FOURTH CLAIM FOR RELIEF

                           (First Amendment—Right of Association)

          91.   Plaintiffs hereby incorporate by reference all stated paragraphs.

          92.   By reason of the aforementioned acts, policies, practices, procedures, and/or

customs, created, adopted, and enforced under color of State law, Defendants have deprived

Plaintiffs of their right of association in violation of the First and Fourteenth Amendments to the

United States Constitution and 42 U.S.C. § 1983.

          93.   The freedom to engage in association for the advancement of beliefs and ideas is

an inseparable aspect of freedom of speech. Indeed, implicit in the right to engage in activities

protected by the First Amendment is a corresponding right to associate with others in pursuit of a

wide variety of political, social, economic, educational, religious, and cultural ends.




                                               - 17 -
 Case 1:20-cv-00654-PLM-PJG ECF No. 1 filed 07/17/20 PageID.18 Page 18 of 20



       94.     A wedding is a form of expressive association.

       95.     As set forth in this Complaint, the challenged restrictions are being applied

unequally based on the nature of the expressive conduct at issue in violation of the First

Amendment.

       96.     As a direct and proximate result of Defendants’ violation of the right to

association under the First and Fourteenth Amendments as set forth in this Complaint, Plaintiffs

have suffered irreparable harm, including the loss of their fundamental constitutional rights,

entitling them to declaratory and injunctive relief.

                                 FIFTH CLAIM FOR RELIEF

                            (First Amendment—Freedom of Speech)

       97.     Plaintiffs hereby incorporate by reference all stated paragraphs.

       98.     By reason of the aforementioned acts, policies, practices, procedures, and/or

customs, created, adopted, and enforced under color of State law, Defendants have deprived

Plaintiffs of their right to freedom of speech in violation of the First and Fourteenth Amendments

to the United States Constitution and 42 U.S.C. § 1983.

       99.     A wedding is a form of expressive conduct. It is religious speech.

       100.    Baker Events has the same food service license required for restaurants.

However, because it is hosting a wedding rather than a random group of dinner customers, its

conduct is prohibited. Accordingly, because Plaintiffs declared their intention to engage in

expressive conduct, Defendants have imposed regulatory burdens on Plaintiffs that would not be

applicable to other food service licensees.

       101.    The challenged restrictions operate as a content-based restriction on Plaintiffs’

expressive conduct. Accordingly, as set forth in this Complaint, the challenged restrictions are




                                                - 18 -
 Case 1:20-cv-00654-PLM-PJG ECF No. 1 filed 07/17/20 PageID.19 Page 19 of 20



being applied unequally based on the content of the expressive conduct at issue in violation of

the First Amendment.

       102.    As a direct and proximate result of Defendants’ violation of the right to freedom

of speech under the First Amendment as set forth in this Complaint, Plaintiffs have suffered

irreparable harm, including the loss of their fundamental constitutional rights, entitling them to

declaratory and injunctive relief.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs ask this Court:

       A)      to declare that Defendants violated Plaintiffs’ fundamental constitutional rights as

set forth in this Complaint;

       B)      to enjoin Defendants’ enforcement of the challenged restrictions as set forth in

this Complaint;

       C)      to award Plaintiffs their reasonable attorneys’ fees, costs, and expenses pursuant

to 42 U.S.C. § 1988 and other applicable law;

       D)      to grant such other and further relief as this Court should find just and proper.

                               Respectfully submitted,

                               AMERICAN FREEDOM LAW CENTER

                               /s/ Robert J. Muise
                               Robert J. Muise, Esq. (P62849)
                               PO Box 131098
                               Ann Arbor, Michigan 48113
                               Tel: (734) 635-3756; Fax: (801) 760-3901
                               rmuise@americanfreedomlawcenter.org




                                                - 19 -
Case 1:20-cv-00654-PLM-PJG ECF No. 1 filed 07/17/20 PageID.20 Page 20 of 20



                      David Yerushalmi, Esq. (Ariz. Bar No. 009616;
                      DC Bar No. 978179; Cal. Bar No. 132011;
                      NY Bar No. 4632568)
                      1901 Pennsylvania Avenue NW, Suite 201
                      Washington, D.C. 20006
                      Tel: (646) 262-0500; Fax: (801) 760-3901
                      dyerushalmi@americanfreedomlawcenter.org

                      Attorneys for Plaintiffs




                                      - 20 -
